JUDGMENT
Per Curiam
This petition for review of letters from the Department of State dated February 6, 2015 and July 22,2015, and a letter from the Office of Special Counsel dated September 2, 2015, was considered on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 84(j). Upon consideration of the foregoing and the motion to appoint counsel, it is
ORDERED that the motion to appoint counsel be denied. In civil cases, petitioners are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the petition for review be dismissed for lack of jurisdiction. Petitioner has failed to identify any statutory provision authorizing judicial review of the challenged communications, and transfer of the case to the district court for consideration as a petition for writ o'f mandamus, see Weber v. United States, 209 F.3d 756 (D.C. Cir. 2000), would not be in the interest of justice, see 28 U.S.C. § 1631.
Pursuant to D.C. Circuit Rule 36, this disposition will not be' published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.